COURT OF APPEALS
EIGHTH DISTRICT OF
TEXAS
EL PASO, TEXAS
 
 



 
STEPHEN GILBERTSON,
 
                           
  Appellant,
 
v.
 
THE STATE OF TEXAS,
 
                           
  Appellee.


 
  '
    
  '
    
  '
    
  '
    
  '
    
 '

 


 
 
                  No. 08-12-00109-CR
 
Appeal from the
 
120th
  District Court
 
of El
  Paso County, Texas
 
(TC# 20100D04462)
 



 
MEMORANDUM
OPINION
 
            Stephen
Gilbertson is attempting to appeal his conviction for aggravated assault with a
deadly weapon.  Because Appellant did not
file a timely notice of appeal, we dismiss the appeal.
            By letter
dated March 28, 2012, the clerk of this Court advised Appellant that she had
filed Appellant’s notice of appeal.  The
clerk further advised Appellant of the Court’s intent to dismiss the appeal for
want of jurisdiction because the notice of appeal did not appear to be
timely.  The clerk informed Appellant
that unless he could show grounds for continuing the appeal within ten days,
the appeal could be dismissed without further notice.  To this date, Appellant has not responded to
the clerk’s letter.
A timely notice of appeal is necessary to
invoke this Court’s jurisdiction. Olivo v. State, 918 S.W.2d 519, 522
(Tex. Crim. App. 1996).  The record
before us reflects that sentence was imposed in open court on December 14,
2011.  Appellant’s notice of appeal was
due to be filed on January 13, 2012, thirty days after the date sentence was
imposed in open court.  See Tex. R. App. P. 26.2(a); see also Tex. R. App. P. 4.1(a) (providing that
if the last day of a period falls on a weekend or a legal holiday, the period
extends to the next day that is not a Saturday, Sunday, or legal holiday).  To obtain an extension of time to file the
notice of appeal, Appellant was required to file both the notice of appeal and
a motion for extension of time within fifteen days of the due date.  See Tex.
R. App. P. 26.3.  Appellant did
not comply with this procedure.  His
notice of appeal, received in this Court on March 28, 2012, was not
timely.  Accordingly, we dismiss the
appeal for want of jurisdiction.
 
                                                                        GUADALUPE
RIVERA, Justice
April 25, 2012
 
Before McClure, C.J., Rivera, J., and Antcliff, J.
 
(Do Not Publish)